DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
inward-looking imaging module, outward-looking imaging module, central processing module in claim 1.
user interface module, data acquisition module, product recognition module, data fusion module, decision module in claim 2.
user interface module, data fusion module, data acquisition module, product recognition module, decision module in claim 3 and 4.
inward-looking imaging module, outward-looking imaging module in claim 5.
data acquisition module, product recognition module, in claim 6.
inward-looking imaging module in claim 7.
communication module in claim 8.
outward-looking imaging module in claim 10.
outward-looking imaging module in claim 11.



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 9, 10, 15,  16-19, 21, and 22 are objected to because of the following informalities:  
Claims 9, 10, and 15 recite versions of inward looking module or outward looking module.  The examiner suggests for consistency to include “-“ between inward or outward looking.  Appropriate correction is required.
Claims 16-19, 21, and 22 recite “The method of Claim 16” ... Claim 16, ...,“The method of Claim 19” for Claim 19, ... etc..  The examiner suggests amending to clarify which claim, Claims 16-19, 21, and 22 stem from instead of referring back to itself. Appropriate correction is required.
Claim Objections
Claims 16-19, 21, and 22 are objected to because of the following informalities:  
Claims 16-19, 21, and 22 recite “The method of Claim 16” ... Claim 16, ...,“The method of Claim 19” for Claim 19, ... etc..  The examiner suggests amending to clarify which claim, Claims 16-19, 21, and 22 stem from instead of referring back to itself. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16-19, 21, and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 16-19, 21, and 22; these claims recite elements that lack antecedent basis as they claim stems from itself.  The examiner notes this appears to be a typographical error.  For the purpose of examination the examiner will interpret such claims to stem off proper parent claims that will support antecedent basis for such elements.  Appreciate action is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glaser et al. (US 2018/0240180 A1).

Regarding Claim 1;
Glaser discloses an open shopping cart (FIG. 8) comprising: 
a) a cart body, the cart body having a floor, and walls rising from the floor, forming an apically open container (Fig. 8); 
5b) an inward-looking imaging module, adapted and configured to detect a first predetermined set of triggers associated with at least one of a product insertion and a product extraction ([0055]-[0058] - An item detection sensor 124 is preferably a computer vision inspection system 126 but may additionally or alternatively be a scale, an RFID scanner, a barcode scanner, a volumetric scanner, and/or other suitable sensing element... Preferably, the computer vision inspection system 126 includes an internal inspection system that functions to inspect items entering or previously entered in the item receptacle 122);
(FIG. 10C and [0055]-[0059] - An item detection sensor 124 is preferably a computer vision inspection system 126 but may additionally or alternatively be a scale, an RFID scanner, a barcode scanner, a volumetric scanner, and/or other suitable sensing element... The computer vision inspection system 126 may additionally or alternatively include an external inspection system that functions to inspect items and interactions outside of the item receptacle), wherein the second set of predetermined triggers is different than the first set of 10predetermined triggers ([0055]-[0060] - As one element of functionality, the external inspection system may provide additional visual data on items selected by a customer. This may be used in modeling the items added to the smart cart 120. This may additionally be applied to building a deeper model of shopping behavior by identifying items selected but not ultimately added to a cart);
d) a central processing module (CPM), the CPM being in communication with the inward-looking imaging module and optionally the outward-looking imaging module ([0050]-[0052] - The smart cart 120 can additionally include commonly available computing device components for facilitating functionality such as providing power, computing, communicating, storing data, and/or serving other computer device operations).

Regarding Claim 2;
Glaser discloses the open shopping cart according to Claim 1
	Glaser further discloses wherein the CPM is further in communication with at least one of a user interface module ([0063]), a graphics processing unit (GPU) ([0081]), a data acquisition module ([0079]), a product recognition module ([0118]), a data fusion module ([0086] - In some implementations, the smart infrastructure monitoring system can be used in combination with the RFID-based monitoring system in providing selective monitoring of a subset of items in an environment. The scales and sensor fusion approaches to monitoring may be used in select areas or for select products such as products commonly purchased, with a high value, or selected for any suitable reason), and a decision module ([0108]).

Regarding Claim 3;
Glaser discloses the open shopping cart according to Claim 2.
	Glaser further discloses wherein at least one of the user interface module ([0063]), the GPU ([0081]), the data fusion module ([0086]), the data acquisition module ([0079]),  the product recognition module ([0118]), and the decision module ([0108]), is co-located with the CPM ([0050]-[0052] - The smart cart 120 can additionally include commonly available computing device components for facilitating functionality such as providing power, computing, communicating, storing data, and/or serving other computer device operations... However, one implementation of the smart cart 120 may be a standalone version that includes an internal virtual cart management system such that the system can operate without sending outbound data communications for processing).

Regarding Claim 4;
Glaser discloses the open shopping cart according to Claim 2.
	Glaser further discloses wherein at least one of the user interface module ([0063]), the GPU ([0081]), the data fusion module ([0086]), the data acquisition module ([0079]),  the product recognition module ([0118]), and the decision module ([0108]), is located remotely to (FIG. 1 and [0050]-[0052] - The smart cart 120 can additionally include commonly available computing device components for facilitating functionality such as providing power, computing, communicating, storing data, and/or serving other computer device operations... The smart cart 120 preferably operates by communicating with a remote virtual cart management system 300 that is hosted within a local network, over the internet, or in another remote location.).

Regarding Claim 5;
Glaser discloses the open shopping cart according to Claim 2.
	Glaser further discloses wherein at least one of the inward-looking imaging module, and optionally the outward-looking imaging module comprise at least one of at least one RGB camera, at least one Infrared (IR) camera, at least one RGBD camera, and at least one depth camera ([0057] - Depth cameras and/or other alternative imaging devices could additionally or alternatively be used. The camera system can collect any suitable combination of visual, infrared, depth-based, lidar, radar, sonar, and/or other types of image data.).

Regarding Claim 6;
Glaser discloses the open shopping cart according to Claim 5.
	Glaser further discloses wherein the CPM is configured to at least perform one of: 
a. identify events of product insertions into the open shopping cart ([0055]); 
b. identify events of product extraction out from the open shopping cart ([0055]);
134518 c. provide at least one trigger associated with at least one of product insertion and product extraction to the data acquisition module and the product recognition module ([0077]); 
([0062]), and a heat signature parameter ([0057])
e. filter false events of product insertions and/or product extraction ([0120]); and 
f. detect missed events ([0035]);

Regarding Claim 7;
Glaser discloses the open shopping cart according to Claim 6.
Glaser further discloses wherein the inward-looking imaging module comprises a plurality of cameras, positioned and configured to have an overlapping field of view ([0058] - The internal inspection system preferably collects image data with a field of view including the entire or a substantial view of a holding area of the item receptacle. One or more camera may be used as shown in FIGS. 10A and 1B. In one implementation, a front, back, left, and right cameras are positioned along the top edges of a cart and directed inward as shown in FIG. 10B), whereby an image captured by all the plurality of cameras, in combination with a signal provided by a load cell included with the open shopping cart ([0050]), provides at least one of: the location of the inserted product within the shopping cart, the weight of the inserted product, the heat signature characteristic of the product, and the shape of the product ([0057], [0062] - For example, the type of produce may be identified through the computer vision inspection system 126 but the total cost may be determined by the measured weight of the items... A volumetric scanner may act similarly to the computer vision inspection system 126 but can use volumetric or depth sensing to obtain a three-dimensional map of contents in the item receptacle, items selected by a customer, and/or items in the vicinity of the smart cart 120 and [0118] - Identifying an item functions to match a product identifier to the object selected for purchase. Visual object recognition is preferably used, but other sensor inputs can additionally be used in identifying an item such as weight, volume, location, contextual data, and/or other inputs. A smart cart for example preferably uses visual identification, but can additionally use weight changes, item scanners (QR code scanners, barcode scanners, and/or RFID tag identifiers) in identifying an added object. Image data from one or more cameras may be processed for item identification).

Regarding Claim 8;
Glaser discloses the open shopping cart according to Claim 7.
Glaser further discloses wherein the shopping cart further comprises at least one of: a light meter, an accelerometer, an ultrasound detector ([0083]), a RF transmitter/receiver ([0063]), an infrared scanner ([0057]]), a barcode reader ([0062]), a laser scanner, a camera based reader, a CCD reader, a LED scanner, a Bluetooth beacon, a near field communication module ([0063]), and a wireless transceiver.

Regarding Claim 9;
Glaser discloses the open shopping cart according to Claim 8.
Glaser further discloses wherein at least one of the insertion trigger and the extraction trigger is obtained by comparing a first image captured by the inward looking imaging module, to a second image captured by the inward looking imaging module ([0058] - Clear visual images of a newly added item are preferably captured from one of the cameras as the item is added or after the item has settled in place in the item receptacle of the cart and [0060] - As one element of functionality, the external inspection system may provide additional visual data on items selected by a customer and [0077] - For example, the adding of an item to a cart may be detected through a smart cart 120, which can trigger the visual processing of images at and leading up to the time when the item was added).

Regarding Claim 10;
Glaser discloses the open shopping cart according to Claim 9.
Glaser further discloses wherein the second image is captured following at least 20one of: a weight change indicated by the load cell and an image captured by the outward looking imaging module ([0058] - Clear visual images of a newly added item are preferably captured from one of the cameras as the item is added or after the item has settled in place in the item receptacle of the cart and [0060] - As one element of functionality, the external inspection system may provide additional visual data on items selected by a customer and [0077] - For example, the adding of an item to a cart may be detected through a smart cart 120, which can trigger the visual processing of images at and leading up to the time when the item was added).

Regarding Claim 11;
Glaser discloses the open shopping cart according to Claim 10.
Glaser further discloses wherein the outward-looking imaging module is included with the system and is positioned and configured to capture an image ([0058] - Clear visual images of a newly added item are preferably captured from one of the cameras as the item is added or after the item has settled in place in the item receptacle of the cart and [0060] - As one element of functionality, the external inspection system may provide additional visual data on items selected by a customer), or an image sequence, of at least one of: a hand gesture of a cart user, a cart user removing the product from a store shelf, the store shelf, a user holding a product ([0108]) a motion of a product on a shelf, and a motion of a product across the open shopping cart walls.

Regarding Claim 12;
Glaser discloses a computerized method of detecting insertion and/or extraction of a product from an open shopping cart implementable in a system (Fig. 8);  comprising a cart body, the cart body having a floor, and walls rising from the floor, forming an apically open container (Fig. 8); an inward-looking imaging module, adapted and configured to detect a first predetermined set of triggers associated with at least one of a product insertion or a product extraction ([0055]-[0058] - An item detection sensor 124 is preferably a computer vision inspection system 126 but may additionally or alternatively be a scale, an RFID scanner, a barcode scanner, a volumetric scanner, and/or other suitable sensing element... Preferably, the computer vision inspection system 126 includes an internal inspection system that functions to inspect items entering or previously entered in the item receptacle 122); optionally an outward-looking imaging module adapted and configured to detect a second predetermined set of triggers associated with at least one of a product insertion or a product extraction (FIG. 10C and [0055]-[0060] - As one element of functionality, the external inspection system may provide additional visual data on items selected by a customer. This may be used in modeling the items added to the smart cart 120. This may additionally be applied to building a deeper model of shopping behavior by identifying items selected but not ultimately added to a cart), wherein the second set of predetermined triggers is different than the first set of predetermined triggers ([0055]-[0060] - As one element of functionality, the external inspection system may provide additional visual data on items selected by a customer. This may be used in modeling the items added to the smart cart 120. This may additionally be applied to building a deeper model of shopping behavior by identifying items selected but not ultimately added to a cart); and a central processing module (CPM), the CPM being in communication with the inward-looking imaging module, and the outward-looking imaging module ([0050]-[0052] - The smart cart 120 can additionally include commonly available computing device components for facilitating functionality such as providing power, computing, communicating, storing data, and/or serving other computer device operations); the method comprising:
a. capturing a first image of the open container using the inward-looking imaging module ([0058] - Clear visual images of a newly added item are preferably captured from one of the cameras as the item is added or after the item has settled in place in the item receptacle of the cart and [0060] - As one element of functionality, the external inspection system may provide additional visual data on items selected by a customer and [0077] - For example, the adding of an item to a cart may be detected through a smart cart 120, which can trigger the visual processing of images at and leading up to the time when the item was added); 
b. in response to a predetermined triggering event, capturing a second image of the open container using the inward-looking imaging module ([0058] - The internal inspection system preferably includes at least one imaging device of the camera system that is directed inward at the item receptacle 122. The internal inspection system preferably collects image data with a field of view including the entire or a substantial view of a holding area of the item receptacle. One or more camera may be used as shown in FIGS. 10A and 1B. In one implementation, a front, back, left, and right cameras are positioned along the top edges of a cart and directed inward as shown in FIG. 10B. Clear visual images of a newly added item are preferably captured from one of the cameras as the item is added or after the item has settled in place in the item receptacle of the cart. and [0077] - For example, the adding of an item to a cart may be detected through a smart cart 120, which can trigger the visual processing of images at and leading up to the time when the item was added); and 
c. using the central processing module, comparing the first image to the second image, wherein if the second image is different than the first image, provide an indication of a product insertion or a product extraction ([0058] - The internal inspection system preferably includes at least one imaging device of the camera system that is directed inward at the item receptacle 122. The internal inspection system preferably collects image data with a field of view including the entire or a substantial view of a holding area of the item receptacle. One or more camera may be used as shown in FIGS. 10A and 1B. In one implementation, a front, back, left, and right cameras are positioned along the top edges of a cart and directed inward as shown in FIG. 10B. Clear visual images of a newly added item are preferably captured from one of the cameras as the item is added or after the item has settled in place in the item receptacle of the cart. and [0077] - For example, the adding of an item to a cart may be detected through a smart cart 120, which can trigger the visual processing of images at and leading up to the time when the item was added).

Regarding Claim 13;
Glaser discloses the method according to Claim 12.
Glaser further discloses wherein the predetermined trigger is an increase, or decrease in weight provided by a load cell provided with the system and the indication is of product insertion or product extraction respectively ([0062] - The item detection system may additionally or alternatively include other sensing elements, which may include a digital scale, an RFID scanner, a barcode scanner, a volumetric scanner, and/or other suitable sensing elements. A digital scale can be integrated into the smart cart 120 so as to detect the weight of contents held in the item receptacle. The total weight and/or the changes in weight when adding or removing an item or items may be used in confirming or predicting selected items. In some cases, the weight can be used in calculating a total for items priced by weight).

Regarding Claim 14;
Glaser discloses the method according to Claim 13.
Glaser further discloses wherein the trigger further comprises capturing an image by the outward looking imaging module included with the system ([0055]-[0058] - An item detection sensor 124 is preferably a computer vision inspection system 126 but may additionally or alternatively be a scale, an RFID scanner, a barcode scanner, a volumetric scanner, and/or other suitable sensing element... The computer vision inspection system 126 may additionally or alternatively include an external inspection system that functions to inspect items and interactions outside of the item receptacle);

Regarding Claim 15;
Glaser discloses the method according to Claim 14.
Glaser further discloses wherein the image captured by the outward looking imaging module is of at least one of a hand gesture of a cart user, a cart user removing the product from a store shelf, the store shelf, a cart user holding a product ([0058] - Clear visual images of a newly added item are preferably captured from one of the cameras as the item is added or after the item has settled in place in the item receptacle of the cart and [0060] - As one element of functionality, the external inspection system may provide additional visual data on items selected by a customer and [0108]), a motion of a product on a shelf, and a motion of a product across the open shopping cart walls.

Regarding Claim 16;
Glaser discloses the method according to Claim 16.
Glaser further discloses wherein at least one of: the inward-looking imaging module, and the outward- looking imaging module comprise at least one of at least one RGB camera, at least one Infrared (IR) camera, at least one RGBD camera, and at least one depth camera ([0057] - Depth cameras and/or other alternative imaging devices could additionally or alternatively be used. The camera system can collect any suitable combination of visual, infrared, depth-based, lidar, radar, sonar, and/or other types of image data.).

Regarding Claim 17;
Glaser discloses the method according to Claim 17.
Glaser further discloses wherein at least one of: the inward-looking imaging module, and the outward- looking imaging module comprise at least one of at least one RGB camera, at least one Infrared (IR) camera, at least one RGBD camera, and at least one depth camera ([0057] - Depth cameras and/or other alternative imaging devices could additionally or alternatively be used. The camera system can collect any suitable combination of visual, infrared, depth-based, lidar, radar, sonar, and/or other types of image data.).

Regarding Claim 18;
Glaser discloses the method according to Claim 18.
Glaser further discloses further comprising at least one of: 
a. providing at least one trigger associated with at least one of product insertion and product extraction to the data acquisition module and the product recognition module ([0058] - Clear visual images of a newly added item are preferably captured from one of the cameras as the item is added or after the item has settled in place in the item receptacle of the cart and [0060] - As one element of functionality, the external inspection system may provide additional visual data on items selected by a customer and [0077] - For example, the adding of an item to a cart may be detected through a smart cart 120, which can trigger the visual processing of images at and leading up to the time when the item was added), 
b. recognizing at least one of an insertion location of the inserted product, its weight and its shape ([0057], [0062] - For example, the type of produce may be identified through the computer vision inspection system 126 but the total cost may be determined by the measured weight of the items... A volumetric scanner may act similarly to the computer vision inspection system 126 but can use volumetric or depth sensing to obtain a three-dimensional map of contents in the item receptacle, items selected by a customer, and/or items in the vicinity of the smart cart 120 and [0118] - Identifying an item functions to match a product identifier to the object selected for purchase. Visual object recognition is preferably used, but other sensor inputs can additionally be used in identifying an item such as weight, volume, location, contextual data, and/or other inputs. A smart cart for example preferably uses visual identification, but can additionally use weight changes, item scanners (QR code scanners, barcode scanners, and/or RFID tag identifiers) in identifying an added object. Image data from one or more cameras may be processed for item identification),
 c. filtering false events of product insertions and/or product extraction ([0120]);: and 
d. detecting missed events ([0035]);

Regarding Claim 19;
Glaser discloses the method according to Claim 19.
Glaser further discloses wherein the inward-looking imaging module comprises a plurality of cameras, positioned and configured to have an overlapping field of view ([0058] - The internal inspection system preferably collects image data with a field of view including the entire or a substantial view of a holding area of the item receptacle. One or more camera may be used as shown in FIGS. 10A and 1B. In one implementation, a front, back, left, and right cameras are positioned along the top edges of a cart and directed inward as shown in FIG. 10B), whereby an image captured by all the plurality of cameras, optimally in combination with a signal provided by a load cell included with the open shopping cart ([0050]), provides at least one of: the location of the inserted product within the shopping cart, the weight of the inserted product, the heat signature characteristic of the product, and the shape of the product ([0057], [0062] - For example, the type of produce may be identified through the computer vision inspection system 126 but the total cost may be determined by the measured weight of the items... A volumetric scanner may act similarly to the computer vision inspection system 126 but can use volumetric or depth sensing to obtain a three-dimensional map of contents in the item receptacle, items selected by a customer, and/or items in the vicinity of the smart cart 120 and [0118] - Identifying an item functions to match a product identifier to the object selected for purchase. Visual object recognition is preferably used, but other sensor inputs can additionally be used in identifying an item such as weight, volume, location, contextual data, and/or other inputs. A smart cart for example preferably uses visual identification, but can additionally use weight changes, item scanners (QR code scanners, barcode scanners, and/or RFID tag identifiers) in identifying an added object. Image data from one or more cameras may be processed for item identification).

Regarding Claim 20;
Glaser discloses the method according to Claim 16.
Glaser further discloses wherein the step of capturing the second image by the outward-looking imaging module further comprises capturing a plurality of images over a predetermined time ([0060] - As one element of functionality, the external inspection system may provide additional visual data on items selected by a customer and [0077] - For example, the adding of an item to a cart may be detected through a smart cart 120, which can trigger the visual processing of images at and leading up to the time when the item was added).

Regarding Claim 21;
Glaser discloses the method according to Claim 21.
Glaser further discloses further comprising the step of: using the CPM, calculating an optical flow of a parameter and determining the flow direction of the parameter ([0077]-[0079] - The image data is preferably video but can alternatively be a set of periodic static images. In one variation, the imaging system may collect image data from existing surveillance or video systems. In this variation, the system includes an image data interface to collect and/or receive image data from live imaging devices or from a data record.)

Regarding Claim 22;
Glaser discloses the method according to Claim 22.
Glaser further discloses wherein the parameter is at least one of: the hand gesture of the cart user, and the product ([0048] - The camera on the person is preferably used to provide consistent high quality image data that can be analyzed through computer vision processes to detect item selection (e.g., adding an item to the virtual cart), item returns (e.g., removing an item from the virtual cart), item identity detection, and/or other tasks used in managing a virtual cart. Selection of an item may be based on picking up of an item and/or detecting adding the item to a physical cart or bag. Alternatively, a user gesture performed in the view of the camera may be used as mechanism for signaling manual entry of an item with the image data and [0108] - Image data from a remote imaging device may be used to detect item-customer and/or item-IES interactions which may include detecting customer grabbing an item, customer placing an item in a cart, customer returning an item to a shelf, an item entering a cart or bag, an item leaving a cart or bag, and the like. Detection of such events may augment detection of an item selection event, but could alternatively be solely responsible for determining selection events.).

Regarding Claim 23;
Glaser further discloses the method to Claim 22.
	Glaser further discloses disclose wherein the step of calculating the optical flow of the parameter, comprises at least one of: a gradient-based approach, a frequency-based approach, ([0077]-[0079] - The image data is preferably video but can alternatively be a set of periodic static images. In one variation, the imaging system may collect image data from existing surveillance or video systems. In this variation, the system includes an image data interface to collect and/or receive image data from live imaging devices or from a data record.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 and of copending Application No. 17/267,843 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 12 of copending Application No. 17/267,843 
A computerized method of detecting insertion and/or extraction of a product from an open shopping cart implementable in a system comprising a cart body, the cart body having a floor, and walls rising from the floor, forming an apically open container; an inward-looking imaging module, adapted and configured to detect a first predetermined set of triggers associated with at least one of a product insertion or a product extraction; an outward- looking imaging module adapted and configured to detect a second predetermined set of triggers associated with at least one of a product insertion or a product extraction, wherein the second set of predetermined triggers is different than the first set of predetermined triggers; a load cell operably coupled to the floor of the cart body; and a central processing module (CPM), the CPM being in communication with the inward-looking imaging module, the outward-looking imaging module, and the load cell; the method comprising: 
a. capturing a first image of the open container using the inward looking imaging module; 
b. in response to a predetermined triggering event, capturing;
i. a second image of the open container using the inward looking imaging module; 
ii. a plurality of images over a predetermined period of time using the outward looking imaging module, wherein the image captured by the outward looking imaging module is at least one of: a hand gesture of a cart user, a cart user removing the product from a store shelf, a cart user holding a product, a motion of a product on a shelf, and a motion of a product access the open shopping cart wall, and
	c  using the central processing module, comparing the first image to the second image of the inward looking imaging module and the plurality of images captured by the outward looking imaging module , wherein if the second image is different than the first image, provide an indication of a product insertion or a product extraction.
	The examiner notes as shown above the claims are substantially similar.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding 2-11 and 13-23; claims 2-11 and 13-23 depend from independent claim 1 or 12, respectively, and inherit the nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.